RUBIO’S RESTAURANTS, INC.
NOTICE OF GRANT OF PERFORMANCE BASED
RESTRICTED STOCK UNITS


The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Rubio’s Restaurants, Inc. 2008 Equity Incentive Plan
(the “Plan”), each of which represents the right to receive on the applicable
Settlement Date one (1) share of Common Stock of Rubio’s Restaurants, Inc. (the
“Company”), as follows:


Participant:
  ___________________________
Employee ID:
  _____________         
Grant Date:
  ___________________________         
Number of Restricted
Stock Units:
 __________________, subject to adjustment as provided by the Performance Based
Restricted Stock Units Agreement.
   
Settlement Date:
For each Restricted Stock Unit, except as otherwise provided by the Performance
Based Restricted Stock Units Agreement, the date on which such unit becomes a
Vested Unit in accordance with the vesting schedule set forth below.
   
Number of Restricted
Stock Units and Vesting
of Restricted Stock Units:
The vesting of the Performance Based Restricted Stock Units will be contingent
upon a Change of Control (as defined in the Performance Based Restricted Stock
Units Agreement) of the Company during fiscal 2010.  The vesting of the
Performance Based Restricted Stock Units will be based on the share price paid
to the Company’s stockholders in the Change of Control
transaction.  Stockholders must be paid a minimum of $9.00 per share in the
Change of Control transaction for any portion of the Performance Based RSUs to
vest and $16.00 per share in the Change of Control transaction for the
Performance Based Restricted Stock Units to vest in full.  If stockholder
receive between $9.00 per share and $16.00 per share in a Change of Control
transaction, the vesting occurs as follows:



[INSERT RSU CHART BASED ON SHARE PRICES]


In the event that the share price paid to the stockholders in the Change of
Control transaction is between any of the dollar thresholds in the above chart,
the Participant will receive the pro rata portion of the Performance Based
Restricted Stock Units between the dollar thresholds.


By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Performance Based Restricted Stock Units Agreement, both of which are made a
part of this document.  The Participant acknowledges that copies of the Plan,
Performance Based Restricted Stock Units Agreement and the prospectus for the
Plan are available on the Company’s internal web site and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice.  The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and Performance Based Restricted Stock
Units Agreement, and hereby accepts the Award subject to all of their terms and
conditions.


RUBIO’S RESTAURANTS, INC.
 
PARTICIPANT
     
By:
           
Signature
Its:
           
Date
Address:
             
Address

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENTS:
2008 Equity Incentive Plan, as amended to the Grant Date; Performance Based
Restricted Stock Units Agreement and Plan Prospectus


 
2

--------------------------------------------------------------------------------

 